United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 13-8042
                    ___________________________

Lloyd's Acceptance Corp., doing business as Lloyd's Development Company;
   Affordable Communities of Missouri, a California Limited Partnership

                       lllllllllllllllllllllRespondents

                                      v.

                   Affiliated FM Insurance Company

                        lllllllllllllllllllllPetitioner

            Travelers Property Casualty Company of America

                    ___________________________

                            No. 13-8043
                    ___________________________

Lloyd's Acceptance Corp., doing business as Lloyd's Development Company;
   Affordable Communities of Missouri, a California Limited Partnership

                       lllllllllllllllllllllRespondents

                                      v.

                   Affiliated FM Insurance Company

            Travelers Property Casualty Company of America

                        lllllllllllllllllllllPetitioner
                                    ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: January 20, 2014
                               Filed: March 10, 2014
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      After denying motions for summary judgment brought by Affiliated FM
Insurance Co. and Travelers Property Casualty Company of America, the district
court certified for interlocutory appeal the question of whether it erred because an
elevator servicer's knowledge of equipment conditions may be imputed to the elevator
owner for purposes of an insurance claim. The insurance companies now seek
permission to file an interlocutory appeal on this question under 28 U.S.C. § 1292(b).

       A district court may certify a question for interlocutory appeal under § 1292(b)
only where "it is of the opinion that (1) the order involves a controlling question of
law; (2) there is substantial ground for difference of opinion; and (3) certification will
materially advance the ultimate termination of the litigation." Union Cnty., Iowa v.
Piper Jaffray & Co., Inc., 525 F.3d 643, 646 (8th Cir. 2008) (per curiam) (internal
quotation marks omitted). These requirements are jurisdictional, and the court cannot
allow an interlocutory appeal unless each of them is met. Id. at 645–46. Even if the
requirements are satisfied, we may deny appeal for any reason. Id. at 646.




                                           -2-
       The insurance companies present no Missouri authority supporting the
imputation of knowledge about elevator equipment conditions from servicer to owner
in this context. Since "a dearth of cases does not constitute substantial ground for
difference of opinion," Id. at 647, the companies fail to satisfy the requirements of
§ 1292(b). We therefore conclude that the district court abused its discretion in
certifying this interlocutory appeal, and we dismiss it for lack of jurisdiction. See id.
at 647–48.
                         ______________________________




                                          -3-